DETAILED ACTION
	This Office Action is in response to the Amendment filed on 09/07/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 & 15 are objected to because of the following informalities:  
Claim 1 recites the limitation “..the signal path configurations..” in line 15, which should be changed to “..the different signal path configurations..”  

Claim 15 is objected for the same rationale as claim 1 above. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “storing, for each pair of ring oscillators raced and for each signal path configuration, a value...” It is unclear if this limitation intends to say a value is stored for each pair of ring oscillators raced, and a different value is stored for each signal path configuration OR storing, just a value for each pair of ring oscillators raced in each signal path configuration. 
 	Claim 1 also recites the limitation “..the given signal path configuration..” in line 12.  It is unclear which one of the two “given signal path configuration”  this limitation refers to, as the limitation “given signal path configuration” is mentioned in line 7 and line 10. 
	In addition, claim 1 recites the limitations “..the stored values..” and “...the signal path configuration having a highest value..” in lines 11 and 14 respectively. There are lack of antecedent basis for these limitations in the claim.

	Claim 20 is rejected for the same rationale as claim 1 above.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 20 1have been considered but are moot in view of the new interpretation of the reference as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poo et al. (US 2019/0158299 A1-hereinafter Poo.)
Regarding claim 1, A method for configuring a physical unclonable function (PUF), the method comprising: 
racing different pairs of ring oscillators selected from a plurality of ring oscillators of the PUF in different signal path configurations, wherein the different signal path configurations are selected using control signals to multiplexers in the PUF (at least figures 2A, 3; [0003][0025][0031]-[0033][0054][0058], pairs of PUF cells are raced in i.e.: 8 different paths, PUF cells includes ring oscillators); 
storing, for each pair of ring oscillators raced and for each signal path configuration, a value represented by an absolute value of a difference in ring oscillator frequencies counted for a given pair of ring oscillators and a given signal path configuration (at least figure 3, element 343a-343b, [0062] i.e.: the output of each PUF cell pair is buffered/stored); 
determining a comparison metric for the different signal path configurations, wherein the comparison metric for a given signal path configuration is based on a minimum value of the stored values for the different pairs of ring oscillators raced in the given signal path configuration (at least figure 3, element 345a-b, output of the PUF cells raced are compared based on a minimum value buffered/stored at the multiplexers.)
Poo does not explicitly disclose determining an optimum signal path configuration for the PUF based on the signal path configuration having a highest value for the comparison metric across all the signal path configurations; and configuring the multiplexers in the PUF to use the optimum signal path configuration using control signals corresponding to the optimum signal path configuration.
However, it is obvious if not inherent that upon comparing the outputs from counters 345a-b to determine a winner or loser of each pair of PUF cells, the comparator generates an output bit (at least [0064].) In other word, in selecting a winner of each pair of the PUF cells, the comparator selects an output with highest bit of entropy among the outputs. The output bit with the highest bit of entropy indicates that the path in which the highest bit of entropy derived from is an optimum signal path configuration. Then at least the multiplexers in the PUF are configured to use the optimum signal path configuration using control signals corresponding to the optimum signal path configuration to generate PUF output/key.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Poo to explicitly include the steps of determining an optimum signal path configuration and configuring the multiplexers in the PUF to user the optimum signal path configuration to clearly disclose how a cell is selected to use in generating PUF output/key used in encrypting/decrypting.
Regarding claim 2, Poo discloses the method according to claim 1. Poo also discloses wherein the racing comprises: 
assigning by at least one processor, in a first round, first pairings of ring oscillators, wherein each first pairing is configured to use a given signal path configuration (at least figure 4A; [0063]-[0066], first round of pairings and races of PUF cells which include ring oscillators);
determining results for the first round including a winner for each first pairings (at least figure 4A, wherein 430a is a winner of pairing 430a & 430b); 
assigning, in a second round subsequent to the first round, second pairings of ring oscillators based on the results of the first round (at least figure 4B, i.e: subsequent to the first round, 430a is assigned to pair with 430c); 
determining results for the second round including a winner for each second pairings (at least figure 4B, i.e.: 430a is a winner of pairing 430a & 430c); and 
repeating the first round and the second round for different signal path 
configurations (at least figure 4A-4C and 8; [0054], it is obvious that when different configurations are chosen as inputs, first and second rounds for each configurations will be repeated.) 

Regarding claim 3, Poo discloses the method according to claim 2. Poo also discloses the first pairings and second parings used in the first round and in the second round respectively are based on a same signal path configuration (at least figures 2A- 4B, [0043], cells are raced in same path configuration.)

Regarding claim 4, Poo discloses the method according to claim 2. Poo also discloses the winner in the first round for a given first pairing is the ring oscillator in the given first pairing having the highest count in a predefined time frame (at least figure 4A; , i.e.: [0063]-[0064], i.e.: 430a which has the highest measure of frequency/entropy), 
wherein the winner in the second round for a given second pairing is the ring oscillator in the given second pairing having the highest count in the predefined time frame ((at least figure 4B; i.e.: [0063]-[0064], i.e.: 430a which has the highest measure of frequency/entropy.) 

Regarding claim 5, Poo discloses the method according to claim 1. Poo does not explicitly disclose the configuring of the multiplexers of the PUF comprises storing the control signals corresponding to the optimum signal path configuration in a non-volatile memory for use by the PUF.
However, storing information in a non-volatile memory is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the optimum signal path configuration in a non-volatile memory to ensure the information won’t be lost in case of power outage.

Regarding claim 6, Poo discloses the method according to claim 1. Poo also discloses each ring oscillator comprises a series of an odd number of inverters (at least figure 2A, [0052], ring oscillator employs (3) an odd number of inverters), and wherein different signal paths comprise different combinations of inverters (at least figure 2A, [0052]-[0054], ring oscillator employs different combinations of inverters.)	

Regarding claim 7, Poo discloses the method according to claim 1. Poo also discloses the optimum signal path configuration ensures that ring oscillator frequencies of racing pairs of ring oscillators would be spread farthest apart for a best case (at least [0043][0050], differences in frequencies.) 

Regarding claim 8, Poo discloses the method according to claim 1. Poo also discloses the optimum signal path configuration ensures that a worst race among races has a best chance of remaining stable ([0054], i.e.: configurations are chosen to increase the reliability of weak PUF cells and produce more reliable race outcomes.)

Regarding claim 9, Poo discloses the method according to claim 1. Poo also discloses the method is performed upon manufacturing of the PUF ([0043][0054], configuration signal is used at the time of manufacture.)

Regarding claim 10, Poo discloses an electronic device, comprising: 
a configurable physical unclonable function (PUF) comprising a plurality of ring oscillators and multiplexers, wherein the multiplexers define different signal path configurations (at least figures 2A, 3; [0003][0025][0031]-[0033][0054][0058], pairs of PUF cells are raced in i.e.: 8 different paths defined by multiplexers 235a-c, PUF cells includes ring oscillators); and 
Poo does not explicitly disclose a control circuitry to determine an optimum signal path configuration and configure the PUF multiplexers to use the optimum signal path configuration, wherein the optimum signal path configuration corresponds to a signal path configuration that ensures ring oscillator frequencies of racing pairs of ring oscillators would be spread farthest apart for a best case and that ensures a worst race among races has a best chance of remaining stable.
However, it is obvious if not inherent that upon comparing the outputs from counters 345a-b to determine a winner or loser of each pair of PUF cells, the comparator generates an output bit (at least [0064].) In other word, in selecting a winner of each pair of the PUF cells, the comparator selects an output with highest bit of entropy among the outputs. The output bit with the highest bit of entropy indicates that the path in which the highest bit of entropy derived from is an optimum signal path configuration. Then at least the multiplexers in the PUF are configured to use the optimum signal path configuration using control signals corresponding to the optimum signal path configuration to generate PUF output/key. The optimum signal path configuration corresponds to a signal path configuration that ensures ring oscillator frequencies of racing pairs of ring oscillators would be spread farthest apart for a best case ([0043], outputs of PUF cells to remain sufficiently separate) and that ensures a worst race among races has a best chance of remaining stable ([0054].)
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Poo to explicitly include the steps of determining an optimum signal path configuration and configuring the multiplexers in the PUF to user the optimum signal path configuration to clearly disclose how a cell is selected to use in generating PUF output/key used in encrypting/decrypting.

	Claim 11 is rejected for the same rationale as claim 2 above.
Claim 12 is rejected for the same rationale as claim 5 above.
Claim 13 is rejected for the same rationale as claim 6 above.
Claim 14 is rejected for the same rationale as claim 1 above.
Claim 15 is rejected for the same rationale as claim 3 above.

	Regarding claim 16, Poo discloses the electronic device according to claim 10. Poo further discloses a racing history function to store results of races (at least figures 2A & 3, elements 235b, 343a-b & 345a-b, results of races are stored.)

Regarding claim 17, Poo discloses the electronic device according to claim 10. Poo also obviously discloses a plurality of sectors, wherein each sector comprises a ring oscillators, and wherein the at least one processor is to use the optimum signal path configuration for at least two of the ring oscillators within a sector (at least figures 2A-4B, [0054], each configuration utilized by ring oscillators corresponds to one sector of a plurality of sectors, and at least a pair of ring oscillators is raced using the optimum signal path configuration.)  

Regarding claim 18, Poo discloses the electronic device according to claim 17. Poo also discloses the at least one processor is to configure the PUF to use a different optimum signal path configuration in each of the sectors (at least [0054], a different optimum output/path is used in each configuration.)  

Regarding claim 19, Poo discloses the electronic device according to claim 17. Poo also discloses pairs of ring oscillators used in the first round and in the second round are located in the same sector (at least figure 2A-4B, pairs of rings oscillators are raced using the same path.)

Claim 20 is rejected for the same rationale as claims 1 & 2 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438